Citation Nr: 1818858	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-44 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic prostatitis.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dorsolumbar scoliosis.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.   

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine without aura.  

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for nephrolithiasis.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for unspecified dermatitis in the right posterior neck and seborrheic dermatitis.

7. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2014 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

On his December 2014 substantive appeal, the Veteran requested that a videoconference hearing be scheduled with regard to his new and material claims.  Said request was withdrawn in a December 2016 written statement.  See 38 C.F.R.   § 20.704(d) (2017).  The Veteran did not request a hearing in connection with his tinnitus claim at any time.    

Of note, the claims file contains several documents written in Spanish.  Translations of these documents were provided to VA in January and March 2018.  Although a Supplemental Statement of the Case (SSOC) was not issued thereafter, the translated documents were either unrelated to the issues on appeal or appear to have been considered in the RO's prior adjudication of the claims.  Thus, the Board finds no prejudice to the Veteran, such that review of the appeals may proceed.  

The Board recognizes that the Veteran's representative attempted to raise the issue of entitlement to nonservice-connected pension benefits in a statement dated December 2015.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In a final decision issued in September 2010, the RO denied the Veteran's claim for service connection for chronic prostatitis.  The Veteran filed a September 2010 notice of disagreement and a March 2012 statement of the case was issued; however, a timely substantive appeal was not received.

2.  Evidence added to the record since the last final denial in September 2010 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic prostatitis.

3.  In a final decision issued in September 2010, the RO denied the Veteran's claim for service connection for dorsolumbar scoliosis.  The Veteran filed a September 2010 notice of disagreement and a March 2012 statement of the case was issued; however, a timely substantive appeal was not received.

4.  Evidence added to the record since the last final denial in September 2010 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for dorsolumbar scoliosis.

5.  In a final decision issued in September 2010, the RO denied the Veteran's claim for service connection for a heart condition.  The Veteran filed a September 2010 notice of disagreement and a March 2012 statement of the case was issued; however, a timely substantive appeal was not received.

6.   Evidence added to the record since the last final denial in September 2010 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart condition.

7.  In a final decision issued in September 2010, the RO denied the Veteran's claim for service connection for migraine without aura.  The Veteran filed a September 2010 notice of disagreement and a March 2012 statement of the case was issued; however, a timely substantive appeal was not received.

8.  Evidence added to the record since the last final denial in September 2010 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraine without aura.

9.  In a final decision issued in September 2010, the RO denied the Veteran's claim for service connection for nephrolithiasis.  The Veteran filed a September 2010 notice of disagreement and a March 2012 statement of the case was issued; however, a timely substantive appeal was not received.

10.  Evidence added to the record since the last final denial in September 2010 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for nephrolithiasis.

11.  In a final decision issued in September 2010, the RO denied the Veteran's claim for service connection for unspecified dermatitis in the right posterior neck and seborrheic dermatitis.  The Veteran filed a September 2010 notice of disagreement and a March 2012 statement of the case was issued; however, a timely substantive appeal was not received.

12.  Evidence added to the record since the last final denial in September 2010 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right posterior neck and seborrheic dermatitis.

13.  Tinnitus is not etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1.  The September 2010 rating decision that denied the Veteran's claim of entitlement to service connection for chronic prostatitis is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for chronic prostatitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The September 2010 rating decision that denied the Veteran's claim of entitlement to service connection for dorsolumbar scoliosis is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for dorsolumbar scoliosis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The September 2010 rating decision that denied the Veteran's claim of entitlement to service connection for a heart condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a heart condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The September 2010 rating decision that denied the Veteran's claim of entitlement to service connection for migraine without aura is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for migraine without aura.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

9.  The September 2010 rating decision that denied the Veteran's claim of entitlement to service connection for nephrolithiasis is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

10.  New and material evidence has not been received to reopen the claim of entitlement to service connection for nephrolithiasis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

11.  The September 2010 rating decision that denied the Veteran's claim of entitlement to service connection for unspecified dermatitis in the right posterior neck and seborrheic dermatitis is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

12.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right posterior neck and seborrheic dermatitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

13.  Tinnitus was not incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, VA's duty to notify was satisfied by a letter dated in April 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In addition, the Veteran underwent VA examinations to determine the nature and etiology of his claimed tinnitus.

The Board notes that, in its January 2018 Informal Hearing Presentation, the Veteran's representative argued that the May 2016 VA audiology opinion was inadequate.  Specifically, they argued that the audiologist failed to provide due consideration to the Veteran's statements that his tinnitus manifested as active duty.
However, the evidence of record does not support this contention.  Instead, clinical records are silent for complaints of, or treatment for, tinnitus for many years following the Veteran's service discharge.  Moreover, the May 2016 examiner explicitly noted the Veteran's report that he was unable to "specify [the] date or circumstances of onset."  Nowhere else in the record does the Veteran speak to the onset or chronicity of his condition.  This argument is therefore without merit.

The Veteran was not examined in conjunction with his petitions to reopen claims for service connection for chronic prostatitis, dorsolumbar scoliosis, a heart condition, migraine without aura, nephrolithiasis and unspecified dermatitis in the right posterior neck and seborrheic dermatitis.  However, as explained below, the Veteran has not submitted new and material evidence sufficient to reopen those claims and, therefore, a VA examination with medical opinion is not required with respect to these claims.  38 C.F.R. § 3.159 (c)(4)(iii). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Petitions to Reopen and Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.                         § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Additionally, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

 For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Chronic Prostatitis, Dorsolumbar Scoliosis, Heart Condition, Migraine Without Aura, Nephrolithiasis and Unspecified Dermatitis in the Right Posterior Neck

The Veteran first claimed entitlement to service connection in April 2010 and a September 2010 rating decision denied these claims.   Evidence of record at the time of the April 2010 rating decision includes the Veteran's service treatment records, September 2010 VA examination reports and VA treatment records dated through September 2001.  The RO found that there was no permanent residual or chronic disability related to chronic prostatitis, a heart condition, a migraine without aura, nephrolithiasis and/or unspecified dermatitis in the right posterior neck.  In addition, the RO found that there was no nexus between the Veteran's dorsolumbar scoliosis and service.  Consequently, the RO determined that service connection for these disabilities was not warranted.

In September 2010, the Veteran was advised of the decision and his appellate rights.  The Veteran filed a notice of disagreement in September 2010 and a statement of the case was issued in March 2012.  However, a timely substantive appeal was not filed. 

No further communication regarding his claims of entitlement to service connection was received until September 2013, when VA received his application to reopen such claim.  Therefore, the September 2010 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection was received prior to the expiration of the appeal period stemming from the September 2010 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c). 

The Veteran filed petitions to reopen claims for service connection in September 2013.  Evidence received since the September 2010 rating decision consists of VA treatment records dated through May 2016, various private treatment records and a private October 2016 heart examination.  While the clinical records document complaints and diagnoses related to a variety of disabilities, these records do not reflect diagnoses of chronic prostatitis, a heart condition, migraine without aura, nephrolithiasis and/or dermatitis in the right posterior neck.  In addition the clinical records do not an etiology opinion as to the claimed dorsolumbar scoliosis.

Additionally, while the Veteran and his representative have submitted additional statements regarding his disabilities during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the September 2010 rating decision.  Specifically, he simply continues to contend that his claimed disabilities are the result of his service.

Therefore, the Board finds that the evidence received since the September 2010 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection.  Consequently, new and material evidence has not been received to reopen such claims and the Veteran's appeals must be denied.

C.  Tinnitus

The Veteran is additionally seeking entitlement to service connection for tinnitus.  

Here, the Veteran has provided competent testimony pertaining to the ongoing existence of tinnitus and its related symptomatology.  Specifically, he reported recurrent buzzing in both ears during May 2016 VA examination.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a layperson is capable of observing tinnitus).  Thus, the first element required for a finding of service connection has been met.  

Next, the record supports a finding of in-service acoustic trauma as reported by the Veteran.  Generally, a veteran is competent to report that which he perceives through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additional evidence of record further supports a finding of acoustic trauma during service.  Pertinent service records denote the Veteran's in-service military occupational specialty as a light weapons infantryman, for which hazardous noise exposure is highly probable.  It does not appear that the Veteran was assigned hearing protection at any time.  His history of in-service noise exposure was later recorded during a November 2016 private hearing evaluation.  Thus, the Board finds that the Veteran was exposed to acoustic trauma during service.

However, the record does not establish a causal link between the Veteran's service and tinnitus.  In this regard, the May 2016 VA examiner declined to assert such a nexus in this case.  Instead, the examiner opined that the observed tinnitus was at least as likely as not a symptom of the Veteran's hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The Board affords significant probative value to this opinion, which assesses the nature of the Veteran's audiological disorders against his military service and testimony thereon.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

As the Veteran has not been service-connected for hearing loss, said opinion does not provide an avenue upon which to grant this claim.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, the evidence of record is insufficient to overcome the VA examiner's negative opinion.  Although the November 2016 private audiological treatment note reflects the Veteran's reported history of military noise exposure during trainings, an etiology opinion was not provided.  Moreover, the Veteran does not possess the requisite medical training and expertise to provide a competent opinion regarding the etiology of his tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Thus, the most competent evidence of record is against the finding of a nexus.
In summary, the Board finds that tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service. 

Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable to this claim.  See 38 U.S.C. § 5107; 38 C.F.R.        § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

























(CONTINUED ON NEXT PAGE)

 ORDER

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for chronic prostatitis is denied.  

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for dorsolumbar scoliosis is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a heart condition is denied.  

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for migraine without aura is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for nephrolithiasis is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for unspecified dermatitis in the right posterior neck and seborrheic dermatitis is denied.

Service connection for tinnitus is denied.  


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


